Bloodworth, J.
1. The record in this ease shows that the defendant, who^was charged with adultery and fornication, he being unmarried and the woman married, confessed his guilt. Under the rulings in Burger v. State, 81 Ga. 196 (6 S. E. 282), and Cook v. State, 11 Ga. 53 (6), 54 (56 Am. D. 410), the confession was sufficiently corroborated by proof that the defendant and the woman lived together as man and wife, and for several months slept in a room with one'bed. See also McArthur v. State, 19 Ga. App. 747 (92 S. E. 234).
2. The grounds of the amended motion for new trial are without merit, and the judge did not err in refusing a new trial.

Judgment affirmed.


Broyles, P. J., and Harwell, J., eoneur.